 
 
IV 
108th CONGRESS
2d Session
H. RES. 749 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mrs. Maloney submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to limit the maximum voting time. 
 
 
That the last sentence of clause 2(a) of rule XX of the House of Representatives is amended by inserting and, except by unanimous consent or mutual agreement of the majority and minority leaders, the maximum time shall be 17 minutes before the period at the end. 
 
